EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Ms. Patricia Shatynski on February 5, 2021. 
The application has been amended as follows:
Claims 1, 3-11, and 16 have been amended to read as follows: 

	1.	(Currently Amended) A compound having the formula I: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (I),
or a pharmaceutically acceptable salt thereof, wherein:
	X is selected from

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
;
	Y is 4 substituents, each independently selected from H, (C1-C4)alkyl, halogen, and OH, wherein said alkyl is optionally substituted with one or more halogen or OH;
A is a 6-membered heteroaryl ring which is substituted with 1 to 4 R groups each independently selected from OH, oxo, amino, amido, carboxyl, keto, cyano, alkoxy, S(O)m-alkyl, halogen, aminoalkyl, hydroxyalkyl, alkyl, cycloalkyl, alkynyl, aryl, heteroaryl, and heterocyclyl, wherein said amino, amido, carboxyl, keto, alkoxy, S(O)m-alkyl, aminoalkyl, hydroxyalkyl, alkyl, cycloalkyl, alkynyl, aryl, heteroaryl and heterocyclyl are optionally substituted with one or more substituents independently selected from halogen, OH, oxo, CF3, OCF3, CN, (C1-C6)alkyl, O(C1-C4)alkyl, S(O)m-(C1-C4)alkyl, C=O(C1-C4)alkyl, (C=O)NR7R8, (C=O)OR7, (C2-C4)alkynyl, 3-C6)cycloalkyl, O(C3-C6)cycloalkyl, C=O(C3-C6)cycloalkyl, aryl, heteroaryl and heterocyclyl, wherein said alkyl, aryl, heteroaryl and heterocyclyl are optionally independently substituted with one or more halogen, CF3, OH and oxo;  
R1 is H or (C1-C4)alkyl;
R2 is H or (C1-C4)alkyl;
R3 is H, halogen, Si(CH3)3 or (C1-C4)alkyl, wherein said alkyl is optionally substituted with one or more halogen;
R4 is H, halogen or (C1-C4)alkyl, wherein said alkyl is optionally substituted with one or more halogen;
	or, R3 and R4 optionally can come to together to form a cyclopropyl, cyclobutyl, cyclopentyl or cyclohexyl ring wherein said ring may be optionally substituted with one or more substituents independently selected from OH, halogen, or (C1-C4)alkyl;
R5 is H or (C1-C4)alkyl;
	R6 is H or (C1-C4)alkyl;
	R7 and R8 are independently selected from H, (C1-C6)alkyl, cycloalkyl, aryl, heteroaryl and heterocyclyl, wherein said alkyl, cycloalkyl, aryl, heteroaryl and heterocyclyl are optionally substituted with one or more substituents independently selected from  halogen, OH, CF3, (C1-C4)alkyl, O(C1-C4)alkyl, cycloalkyl, CN, aryl, heteroaryl, and heterocyclyl, wherein said alkyl, cycloalkyl, aryl, heteroaryl and heterocyclyl are optionally substituted with one or more substituents independently selected from  halogen, OH, CF3, (C1-C4)alkyl, O(C1-C4)alkyl, CN;
Ra is H or (C1-C4)alkyl;
	Rb is H or (C1-C4)alkyl; and
	m is 0, 1, or 2.

3.	(Currently Amended) The compound of claim 2, or a pharmaceutically acceptable salt thereof, wherein Y is H.
	
	4. 	(Currently Amended) The compound of claim 3, or a pharmaceutically acceptable salt thereof, wherein A is selected from pyridine, pyrimidine, pyridazine, pyrazine, triazine, pyridinone, pyrimidinone, pyrazinone, and pyridazinone each substituted with 1 to 2 R groups independently selected from halogen, CN, (C1-C6)alkyl, O(C1-C6)alkyl, NR7R8, (C3-C6)cycloalkyl, aryl, heteroaryl and heterocyclyl, wherein said alkyl, NR7R8, (C3-C6)cycloalkyl, aryl, heteroaryl and heterocyclyl are optionally substituted with one or more substituents independently selected from halogen, CN, (C1-C4)alkyl, (C=O)O(C1-C4)alkyl and phenyl, wherein said alkyl is optionally substituted with one or more halogen.  
Currently Amended) The compound of claim 4, or a pharmaceutically acceptable salt thereof, wherein R5, R6, Ra and Rb are independently H or methyl.  

6.	(Currently Amended) The compound of claim 5, or a pharmaceutically acceptable salt thereof, wherein R3 and R4 are independently H, F, Si(CH3)3 or methyl. 

7.	 (Currently Amended) The compound of claim 6, or a pharmaceutically acceptable salt thereof, wherein R7 and R8 are independently selected from H, (C1-C6)alkyl, cyclopentyl and phenyl wherein said alkyl and phenyl are optionally substituted with halogen or phenyl.
	8.	(Currently Amended) The compound of claim 1, or a pharmaceutically acceptable salt thereof, having the formula: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (Ia),
or a pharmaceutically acceptable salt thereof, wherein;
	A is selected from pyridine, pyrimidine, pyridazine and pyrazine each substituted with 1 R group selected from (C1-C6)alkyl, O(C1-C6)alkyl, NR7R8, (C3-C6)cycloalkyl, aryl, heteroaryl and heterocyclyl, wherein each are optionally substituted with one or more substituents independently selected from halogen, CF3, CN, (C1-C4)alkyl, (C=O)O(C1-C4)alkyl and phenyl;
	R3 is H or Si(CH3)3; 
	R4 is H; and
	R7 and R8 are independently selected from H, (C1-C6)alkyl, (C3-C6)cycloalkyl, aryl, heteroaryl and heterocyclyl, wherein each alkyl, cycloalkyl, aryl, heteroaryl and heterocyclyl are optionally substituted with one or more substituents independently  selected from halogen and phenyl.
	
	9.	(Currently Amended) The compound of claim 8 having the formula Ia, or a pharmaceutically acceptable salt thereof, wherein;
	 A is selected from pyridine, pyrimidine, pyridazine and pyrazine each substituted with 1 R group selected from (C1-C6)alkyl, O(C1-C6)alkyl, NR7R8, cyclobutyl, cyclopentyl, phenyl, pyridinyl, morpholinyl, imidazolyl, pyrazolyl, oxadiazolyl, pyrrolidinyl, piperazinyl, triazolyl and tetrahydropyranyl wherein each are optionally substituted with one or more substituents independently selected from halogen, CF3, CN, (C1-C4)alkyl, (C=O)O(C1-C4)alkyl and phenyl;
	R3 is H or Si(CH3)3; 
	R4 is H; and
	R7 and R8 are independently selected from H, (C1-C6)alkyl, cyclopentyl and phenyl, wherein each alkyl, cyclopentyl, and phenyl are optionally substituted with one or more substituents independently selected from halogen and phenyl.

	10.	(Currently Amended) The compound of claim 1 which is selected from the group consisting of4-{trans-2-[6-(Propan-2-yl)pyridin-2-yl]cyclopropyl}benzenesulfonamide;
4-{trans-2-[2-(Morpholin-4-yl)pyrimidin-4-yl]cyclopropyl}benzenesulfonamide;
4-[trans-2-(6-Cyclopentylpyridin-2-yl)cyclopropyl]benzenesulfonamide; 
4-[trans-2-(5-Cyclopentylpyridin-2-yl)cyclopropyl]benzenesulfonamide; 
4-{trans-2-[4-(Propan-2-yl)pyrimidin-2-yl]cyclopropyl}benzenesulfonamide;
4-{trans-2-[6-(Pyrrolidin-1-yl)pyridin-3-yl]cyclopropyl}benzenesulfonamide;
4-{trans-2-[2-(Propan-2-yl)pyridin-4-yl]cyclopropyl}benzenesulfonamide;
4-[(1R,3R)-2,2-Dimethyl-3-{4-[5-(trifluoromethyl)pyridin-3-yl]pyrimidin-2-yl}cyclopropyl]benzenesulfonamide;
4-{trans-2-[4-(3-Fluorophenyl)pyrimidin-2-yl]cyclopropyl}benzenesulfonamide;
4-(trans-2-{4-[5-(Trifluoromethyl)pyridin-3-yl]pyrimidin-2-yl}cyclopropyl)benzenesulfonamide; 
4-{trans-2-[6-(Propan-2-yl)pyridin-2-yl]cyclopropyl}benzenesulfonamide; 
4-{trans-2-[4-(Propan-2-yl)pyridin-2-yl]cyclopropyl}benzenesulfonamide; 
4-{trans-2-[5-(Propan-2-yl)pyridin-2-yl]cyclopropyl}benzenesulfonamide; 
4-[trans-2-(6-Cyclopentylpyridin-2-yl)cyclopropyl]benzenesulfonamide; 
4-{trans-2-[5-(Propan-2-yl)pyridin-2-yl]cyclopropyl}benzenesulfonamide; 
4-{trans-2-[5-(Propan-2-yl)pyridin-2-yl]cyclopropyl}benzenesulfonamide;
4-{trans-2-[3-(Propan-2-yl)pyridin-2-yl]cyclopropyl}benzenesulfonamide;
4-{trans-2-[6-(1H-Pyrazol-1-yl)pyridin-2-yl]cyclopropyl}benzenesulfonamide;
4-{trans-2-[6-(Tetrahydro-2H-pyran-4-yl)pyridin-2-yl]cyclopropyl}benzenesulfonamide;
4-{trans-2-[6-(Propan-2-yl)pyridin-2-yl]cyclopropyl}benzenesulfonamide;
4-{trans-2-[4-(Propan-2-yl)pyridin-2-yl]cyclopropyl}benzenesulfonamide;
4-[trans-2-(6-Cyclopentylpyridin-2-yl)cyclopropyl]benzenesulfonamide;
4-[trans-2-(5-Cyclopentylpyridin-2-yl)cyclopropyl]benzenesulfonamide;
4-{2-[6-(Propan-2-yl)pyridin-3-yl]-3-(trimethylsilyl)cyclopropyl}benzenesulfonamide;
4-{trans-2-[6-(Propan-2-yl)pyridazin-3-yl]cyclopropyl}benzenesulfonamide;
4-{trans-2-[6-(Propan-2-yl)pyrazin-2-yl]cyclopropyl}benzenesulfonamide;
4-{trans-2-[5-(Propan-2-yl)pyrimidin-2-yl]cyclopropyl}benzenesulfonamide; 
4-{trans-2-[5-(Propan-2-yl)pyrimidin-2-yl]cyclopropyl}benzenesulfonamide;
4-{trans-2-[4-(Propan-2-yl)pyrimidin-2-yl]cyclopropyl}benzenesulfonamide;
4-{(1R,3R)-2,2-Difluoro-3-[4-(3-fluorophenyl)pyrimidin-2-yl]cyclopropyl}benzenesulfonamide;
4-{trans-2-[2-(Dimethylamino)pyrimidin-4-yl]cyclopropyl}benzenesulfonamide;
4-{trans-2-[2-(Cyclopentylamino)pyrimidin-4-yl]cyclopropyl}benzenesulfonamide;
4-{trans-2-[2-(Benzylamino)pyrimidin-4-yl]cyclopropyl}benzenesulfonamide;
tert-Butyl 4-{4-[trans-2-(4-sulfamoylphenyl)cyclopropyl]pyrimidin-2-yl}piperazine-1-carboxylate;
4-(trans-2-{2-[(2,2-Dimethylpropyl)amino]pyrimidin-4-yl}cyclopropyl)benzenesulfonamide;
4-(trans-2-{2-[Methyl(phenyl)amino]pyrimidin-4-yl}cyclopropyl)benzenesulfonamide;
4-{trans-2-[2-(Pyrrolidin-1-yl)pyrimidin-4-yl]cyclopropyl}benzenesulfonamide;
4-(trans-2-{2-[(4-Fluorophenyl)amino]pyrimidin-4-yl}cyclopropyl)benzenesulfonamide;
4-[trans-2-(2-Phenylpyrimidin-4-yl)cyclopropyl]benzenesulfonamide;
4-(trans-2-{2-[(2-Phenylethyl)amino]pyrimidin-4-yl}cyclopropyl)benzenesulfonamide;
4-{trans-2-[2-(Phenylamino)pyrimidin-4-yl]cyclopropyl}benzenesulfonamide;
4-{trans-2-[2-(Propan-2-yl)pyridin-4-yl]cyclopropyl}benzenesulfonamide;
4-{trans-2-[2-(Propan-2-yl)pyridin-4-yl]cyclopropyl}benzenesulfonamide;
4-[trans-2-(2-Cyclobutylpyridin-4-yl)cyclopropyl]benzenesulfonamide;
4-{trans-2-[6-(Propan-2-yl)pyridin-3-yl]cyclopropyl}benzenesulfonamide;
4-{trans-2-[5-(Pyrrolidin-1-yl)pyridin-3-yl]cyclopropyl}benzenesulfonamide;
4-{trans-2-[6-(1H-Pyrazol-1-yl)pyridin-3-yl]cyclopropyl}benzenesulfonamide;
4-{trans-2-[6-(Propan-2-yloxy)pyridin-3-yl]cyclopropyl}benzenesulfonamide; and
4-{trans-2-[6-(2-Cyanopropan-2-yl)pyridin-3-yl]cyclopropyl}benzenesulfonamide;
or a pharmaceutically acceptable salt thereof.  

11.	(Currently Amended) A pharmaceutical composition comprising (i) a pharmaceutically acceptable carrier and (ii) a compound of claim 1 or a pharmaceutically acceptable salt thereof.

	B.	Claims 13-15 have been deleted. 

	C.	Claim 16 has been amended to read as follows: 

16.	(Currently Amended) A method of treating a patient with cognitive impairments associated with Alzheimer’s disease, Parkinson’s disease, and schizophrenia, the method comprising administering to the patient the compound of claim 1, or a pharmaceutically acceptable salt thereof, in an amount effective to treat the patient.

D.	New claim 17 has been added to read as follows: 

17.     (New) A method for modulating [Symbol font/0x61]7 nAChR activity in a subject in need thereof, comprising administering a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt thereof.

REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response filed January 27, 2021, Applicants have elected Group I, claims 1-13 and 15, without traverse.  Applicants further the elect the compound of Example 9 as the preferred species, without traverse.  The compound is depicted as follows: 

    PNG
    media_image4.png
    142
    383
    media_image4.png
    Greyscale
.
To place the case in condition for allowance, the claims have been amended to the elected species wherein A is a 6- membered heteroaryl ring.    Claims 1, 4, and 8-10 have amend to read upon the elected subject matter where A is a6- membered heteroaryl ring.     
Claims 1-13 and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 16, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Group II (claim 14), directed to non-elected invention(s) do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Claim 1 has been amended by deleting the term, aryl, for A.  
Claims 4, 8, and 9 have been amended by deleting the term, phenyl, for A. 
At claim 10, the compound species having a moiety in position A that is a 6-membered aryl group, phenyl, has been cancelled.
Claims 3-7, 11, and 16 have been amended to remove the multiple dependencies. 
Use claims 13-15 have been cancelled.
New claim 17 has been added which is rewritten claim 14. No new matter has added.  
The changes made by Examiner’s Amendment are editorial in nature.  The changes are not made to avoid any possible rejections based upon prior art.
The Information Disclosure Statements filed April 29, 2019 and April 3, 2020 have been considered. 
The closest prior art reference is Singh et al, (Reference U, cited by the Examiner)]. At page 1124, see the compound, 3b, respectively.  The chemical compound is depicted as follows:

    PNG
    media_image5.png
    193
    403
    media_image5.png
    Greyscale
.

The differences are as follows:   1) the selection of the variables, X, Y, R3, R4, R5, R6, and substituted A; 2) the selection of X; and the modification of the intermediate compound. Based upon these differences, it would not have been obvious to modify the intermediate prior art compound of Reference U to arrive at the instantly claimed compounds.  Accordingly, claims 1-12 and 16-17 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                /Zinna Northington Davis/
                                                                        Zinna Northington Davis                                                                     Primary Examiner, Art Unit 1625                                                                                                                                                                                                                                      
Znd
02.08.2021